DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding the claims, the description of the helical groove having a small protuberance is misdescriptive.  The groove fails to have a protuberance.  The ramp surface that forms the groove between itself, the sidewall and the top wall has a protuberance or extension (24) forming an end of the ramp surface.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-11 are rejected under 35 U.S.C. 102a(1) as being anticipated by Marosy, US 3487512.  Marosy discloses the claimed modular coupler that can be used for securing a charm to a base as shown in the annotated drawing on the subsequent page.

    PNG
    media_image1.png
    804
    790
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Marosy, US 3487512.  Marosy discloses tabs (30, 32) with a small thickness.  The claims require that the tabs extend about five degrees of the radial circumference of the circle formed by an outer diameter of the tab.  Although, Marosy fails to specifically state the thickness of the tab in relation to a circle formed by an outer diameter of the tab.  Marosy does disclose a small thickness that functions equally as well as the claimed thicknesses of the tab.  There has been no disclosed criticality associated with this tab feature.  Therefore, it would have been obvious to change the thickness of Marosy’s tab to meet the claimed limitation’s thickness.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677